DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crews et al., U.S.
2018/0265770.
Claim 1:
Crews et al. discloses a fracture diverter ([0008]; last two sentences) comprising a body (fig 3A
44, fig 4A, 50, fig 5A, 60) having a porosity and permeability that allows the passage of fluid ([(0007]) and not proppant (Abstract; The method finally involves closing the fractures against the proppants) and a set of dimensions selected to enter an expected dimension perforation; wherein the proppant is jammed or inserted such that the pressure drop across the body in the flow direction toward a formation at the fracture pressure significantly exceeds pressure drop across the body in a production direction at production pressure ([0007], [0024]; “Once the agents expand or “decompress” they can bridge across the fracture singly or collectively bridging the fracture even up to the point of stopping fluid flow due to the collection or agglomeration of agents within the fracture”; wherein the greater pressure required to create the fracture and place the proppant is greatly reduced due to the successful  placement of the proppant, as opposed to the relatively lower pressure flowing from the hydrocarbon producing fractures in the formation being necessarily required for production).
Claim 2:
Crews et al. discloses the set of dimensions defines a sphere or spheroid geometric shape
([0036], last sentence).
Claim 3:
Crews et al. discloses the body comprises a shape memory property ([0033}).
Claim 4:
Crews et al. discloses the body comprises a swellable material ([0033)).
Claim 5:
Crews et al. discloses the body comprises a resilient material (shape memory material or elastic
polymers; [0030, and 0033)).
Claim 6:
Crews et al. discloses the shape memory property is temperature based ([0033]).
Claim 7:
Crews et al. discloses the body comprises a shape memory polymer foam ([0031]).
Claim 8:
	Crews et al. discloses a method for fracturing a formation ([0003]) comprising: pumping a
diverter ([0008]; anti-setting agents) a borehole in a formation; automatically disposing a diverter body
(44, 50, 60) in a perforation in the borehole; and jamming the diverter body in the perforation thereby
inhibiting future movement of the body ([0023]; Once the agents expand or “decompress” they can
bridge across the fracture singly or collectively bridging the fracture even up to the point of stopping
fluid flow due to the collection or agglomeration of agents within the fracture) in an opposite direction
through the perforation.
Claim 9:
Crews et al. discloses the pumping is with a fracture fluid ([0003]).
Claim 10:
Crews et al. discloses automatically disposing is by the body following a path of least resistance
for the fluid inherently via the fracturing of discrete zones.
Claim 11:
Crews et al. discloses the jamming is physically jamming the body into the perforation by fluid
pressure by way of the proppant and anti-setting agents.
Claim 12:
Crews et al. the fluid pressure associated with the jamming is higher than a flowback pressure
from the formation ([0003]; proppant and anti-setting agents injection occurs before production
pressure).
Claim 13:
Crews et al. discloses the jamming is by expanding a set of dimensions of the body (see Abstract
last two sentences).
Claim 14:
Crews et al. discloses the expanding occurs within the perforation ([O0008]).
Claim 15:
Crews et al. discloses the expanding occurs radially outwardly in the perforation ([0024]; the
anti-settling agents are localized support locations that can vary in distances apart from each other).
Claim 16:
Crews et al. discloses the expanding is by shape memory ([0033]).
Claim 17:
Crews et al. discloses producing fluid from the formation through the body ([0007]; [0004]).
Claim 18:
Crews et al. discloses diverting fracture fluid to perforations other than the perforation in which
the body is jammed (fig 1A; fig 1B discloses a plurality of zones 18, 20 being treated; [0004)).
Claim 19:
Crews et al. discloses automatically disposing additional bodies (the plurality of bodies 44, 50,
60) in additional perforations (fig 1A, fig 1B; fractures 18, 20) as a path of least resistance for the fluid is
established in the additional perforations.
Claim 20:
Crews et al. discloses a borehole (12) in a subsurface formation; a string ({0004]; directional drill
string) in the borehole having a perforation (18, 20) therein; and a fracture diverter as claimed in claim 1
disposed in the wellbore system.
Response to Arguments
Applicant's arguments filed 12 October 2022 have been fully considered but they are not persuasive.
Applicants argue the prior art does not disclose the body should become jammed in the perforation in order to create a sufficient pressure drop across the body that the frac fluid will flow to another perforation rather than be lost through one that has opened early.
The prior art discloses high pressure fracturing for placement of proppant bodies in formation intervals wherein the permanency is commensurate with the production capability.
Applicants argue the prior art does not disclose the proppants or diverter body and agent is jammed into the formation.
The prior discloses the fluid, proppant and the anti-settling agent disposed in the fractures.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH L THOMPSON whose telephone number is (571)272-7037. The examiner can normally be reached Weekdays; 9:00-5:00, est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Blake E. Michener can be reached on 571-270-5736. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
27 October 2022
/KENNETH L THOMPSON/               Primary Examiner, Art Unit 3676